Exhibit 10.1

 

CONFIDENTIAL

 

EMPLOYMENT AGREEMENT

 

Employment Agreement (the “Agreement”), dated as of February 4, 2015, by and
between Urban Edge Properties, a Maryland real estate investment trust (together
with its affiliates, “Company”), with its principal offices at 888 Seventh
Avenue, New York, New York 10106 and Mark Langer (“Executive”).

 

Recitals

 

The Company and Executive desire to set forth the terms upon which the Executive
will enter into employment with the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

 

Agreement

 

1.                                      Employment.  The Company hereby agrees
to employ Executive, and Executive hereby accepts such employment, on the terms
and conditions hereinafter set forth.

 

2.                                      Term. The term of Executive’s employment
hereunder by the Company will commence on July 1, 2015, or such earlier date
mutually selected by the parties (the “Effective Date”) and will continue for
four years thereafter (the “Initial Period”). Following the Initial Period, the
term will automatically renew for one year periods unless either party notifies
the other party of nonrenewal at least 90 days prior to the end of such one year
period (the Initial Period and any subsequent renewal periods, the “Employment
Period”).

 

3.                                      Position and Duties. During the
Employment Period, Executive will serve as Executive Vice President and Chief
Financial Officer of the Company and will report to the Company’s Chief
Executive Officer. Executive will have those powers and duties normally
associated with the position of Executive Vice President and Chief Financial
Officer and such other powers and duties as may be prescribed by or at direction
of the Chief Executive Officer or the board of directors of the Company (the
“Board”), provided that such other powers and duties are consistent with
Executive’s position as Executive Vice President and Chief Financial Officer of
the Company. Executive will devote substantially all of his working time,
attention and energies during normal business hours (other than absences due to
illness or vacation) to the performance of his duties for the Company and its
affiliates. Without the consent of the Board, during the Employment Period,
Executive will not serve on the board of directors, trustees or any similar
governing body of any for-profit entity (with the exception of any entity which
has been disclosed to the Company on a list provided to the Company by the
Executive coincident with the execution of this Agreement).  Notwithstanding the
above, Executive will be permitted, to the extent such activities do not
substantially interfere with the performance by Executive of his duties and
responsibilities hereunder or violate Section 11(a), (b) or (c) of this
Agreement, to (i) manage Executive’s (and his immediate family’s) personal,
financial and legal affairs, and (ii) serve on civic or charitable boards or
committees (it being expressly understood and agreed that Executive’s continuing
to serve on the board and/or committees on which Executive is serving, or with
which Executive is otherwise associated, as of the Effective Date (each of which
has been disclosed to the Company on a list provided to the Company by the
Executive coincident

 

--------------------------------------------------------------------------------


 

with the execution of this Agreement), will be deemed not to interfere with the
performance by Executive of his duties and responsibilities under this
Agreement).

 

4.                                      Place of Performance. The place of
employment of Executive will be at the Company’s offices in Manhattan, New York
and Paramus, New Jersey and the Executive shall allocate his working time
between such offices in his discretion.

 

5.                                      Compensation and Related Matters.

 

(a)                                 Base Salary.  During the Employment Period,
the Company will pay Executive a base salary at the rate of not less than
$525,000 per year (“Base Salary”). Executive’s Base Salary will be paid in
approximately equal installments in accordance with the Company’s customary
payroll practices. If Executive’s Base Salary is increased by the Company, such
increased Base Salary will then constitute the Base Salary for all purposes of
this Agreement.

 

(b)                                 Annual Bonus (Annual Incentive Awards).
During the Employment Period, Executive will be entitled to receive an annual
target bonus of not less than 100% of Base Salary, payable 50% in cash and 50%
in equity awards that vest ratably over three years subject to continued
employment with the Company through each vesting date.

 

(c)                                  Long-Term Incentive Awards. During the
Employment Period, Executive will receive annual grants under the Company’s
long-term incentive compensation plans (the “LTI Plans”) of options to purchase
Company stock with a 10-year term, an exercise price per share equal to the fair
market value of the Company’s stock on the date of grant and a grant date Black
Scholes value equal to $200,000.  Such stock options will vest ratably over
three years from the grant date, subject to continued employment with the
Company through each vesting date.

 

(d)                                 One-Time Equity Awards following Effective
Date.

 

(i)                                     Options. On or as soon as reasonably
practicable after the Effective Date, the Company will grant Executive options
to purchase shares of Company stock (the “Initial Option Award”) with a 10 year
term, an exercise price per share equal to the average of the high and low
trading prices of the Company’s stock on the New York Stock Exchange (“NYSE”) on
the grant date, and a grant date Black Scholes value equal to $500,000.  The
Initial Option Award will vest ratably over four years from the grant date,
subject to continued employment with the Company through each vesting date.

 

(ii)                                  Restricted LTIP Units.  On or as soon as
reasonably practicable after the Effective Date, the Company will grant
Executive a number of long-term incentive partnership units (the “Initial
Restricted LTIP Units”) equal to $1,000,000, divided by the volume-weighted
average trading price of the Company’s stock on the NYSE for the ten trading
days up to and including the grant date.  The Initial Restricted LTIP Units will
have terms that are substantially the same as those applicable to LTIP Units in
the Partnership as set forth in the Limited Partnership Agreement of the
Partnership (the “Partnership Agreement”), in the form filed as Exhibit 10.1 to
the Registration Statement on Form 10 filed by the Company with the Securities
and Exchange Commission on November 13, 2014 (along with the exhibits thereto). 
The Initial

 

2

--------------------------------------------------------------------------------


 

Restricted LTIP Units will vest ratably over four years from the grant date,
subject to continued employment with the Company through each vesting date.

 

(e)                                  Welfare, Pension and Incentive Benefit
Plans.  During the Employment Period, Executive will be entitled to participate
in such 401(k) and employee welfare and benefit plans and programs of the
Company as are made available to the Company’s senior level executives or to its
employees generally, as such plans or programs may be in effect from time to
time, including, without limitation, health, medical, dental, long-term
disability and life insurance plans. Additionally, the Company will (i) provide
Executive with a car and driver for use in connection with Executive’s
performance of duties for the Company and (ii) within 30 days following receipt
from Executive of written evidence of premiums paid by Executive for life,
disability and/or similar insurance policies, reimburse Executive for the amount
of such premiums in an amount not to exceed $30,000 in any calendar year.

 

(f)                                   Expenses. The Company will promptly
reimburse Executive for all reasonable business expenses upon the presentation
of reasonably itemized statements of such expenses in accordance with the
Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

 

(g)                                  Vacation. Executive will be entitled to
four weeks of vacation annually.

 

(h)                                 Make-Whole Cash Award.  As soon as
reasonably practicable following the Effective Date, the Company will pay the
Executive $400,000 in cash; provided that this amount will be reduced, on a
dollar-for-dollar basis, by the dollar value actually received, if any, by
Executive in respect of the retention bonus awarded to Executive by the
Executive’s former employer on April 4, 2014.

 

(i)                                     Tax Treatment.  The parties agree that
all equity awards contemplated by this Agreement will be structured in a
mutually agreeable tax efficient way, including by structuring the awards
through the operating partnership.

 

(j)                                    Relocation Reimbursement.  The Company
will reimburse Executive for reasonable and direct expenses incurred in
connection with Executive’s relocation from Miami, Florida to the New York City
area in an amount not to exceed $200,000 as soon as reasonably practicable
following the presentation of reasonably itemized statements of such expenses in
accordance with the Company’s policies and procedures.  Relocation expenses that
are eligible for reimbursement include, but are not limited to, direct moving
and packing costs, real estate commission and closing costs related to the sale
of Executive’s current primary residence and travel-related costs
(hotel/temporary housing, meals and airfare for Executive and Executive’s
family).

 

6.                                      Reasons for Termination. Executive’s
employment hereunder may or will be terminated during the Employment Period
under the following circumstances:

 

(a)                                 Death. Executive’s employment hereunder will
terminate upon his death.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Disability. If, as a result of Executive’s
incapacity due to physical or mental illness, Executive shall have been
substantially unable to perform his duties hereunder for a continuous period of
180 days, the Company may terminate Executive’s employment hereunder for
“Disability”. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
will continue to receive his full Base Salary set forth in Section 5(a) until
his employment terminates.

 

(c)                                  Cause. The Company may terminate
Executive’s employment for Cause. For purposes of this Agreement, the Company
will have “Cause” to terminate Executive’s employment upon Executive’s:

 

(i)                                     conviction of, or plea of guilty or nolo
contendere to, a felony;

 

(ii)                                  willful and continued failure to use
reasonable best efforts to substantially perform his duties hereunder (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness or subsequent to the issuance of a Notice of Termination by
Executive for Good Reason) that Executive fails to remedy to the reasonable
satisfaction of the Company within 30 days after written notice is delivered by
the Company to Executive that sets forth in reasonable detail the basis of
Executive’s failure to use reasonable best efforts to substantially perform his
duties hereunder; or

 

(iii)                               willful misconduct (including, but not
limited to, a willful breach of the provisions of Section 11) that is or may
reasonably be expected to have a material adverse effect on the reputation or
interests of the Company.

 

For purposes of this Section 6(c), no act, or failure to act, by Executive will
be considered “willful” if taken or omitted in the good faith belief that the
act or omission was in, or not opposed to, the best interests of the Company.

 

(d)                                 Good Reason. Executive may terminate his
employment for “Good Reason” within 90 days after Executive has actual knowledge
of the occurrence, without the written consent of Executive, of one of the
following events that has not been cured within 30 days after written notice
thereof has been given by Executive to the Company setting forth in reasonable
detail the basis of the event (provided that such notice must be given to the
Company within 30 days of the Executive becoming aware of such condition):

 

(i)                                     a material reduction by the Company in
Executive’s Base Salary, annual bonus opportunity or the aggregate level of
employee benefits made available to Executive under this Agreement;

 

(ii)                                  a material diminution in Executive’s
position, authority, duties or responsibilities;

 

(iii)                               a relocation of Executive’s location of
employment to a location outside of Manhattan, New York or, for the Paramus, New
Jersey office, a location more than 30 miles outside Paramus, New Jersey; or

 

4

--------------------------------------------------------------------------------


 

(iv)                              the Company’s material breach of any provision
of this Agreement, which will be deemed to include (a) the Executive not holding
the title of Chief Financial Officer of the Company, (b) delivery by the Company
of a notice of non-renewal of this Agreement, (c) failure of a successor to the
Company to assume this Agreement in accordance with Section 13(a) below and
(d) a material change in the Executive’s reporting relationship such that
Executive no longer reports to the Chief Executive Officer of the Company.

 

Executive’s continued employment during the 90-day period referred to above in
this paragraph (d) shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason hereunder.

 

(e)                                  Without Cause. The Company may terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination (as defined in Section 7). This means that,
notwithstanding this Agreement, Executive’s employment with the Company will be
“at will.”

 

(f)                                   Without Good Reason. Executive may
terminate his employment hereunder without Good Reason by providing the Company
with a Notice of Termination.

 

7.                                      Termination Procedure.

 

(a)                                 Notice of Termination. Any termination of
Executive’s employment by the Company or by Executive during the Employment
Period (other than termination pursuant to Section 6(a)) will be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14. For purposes of this Agreement, a “Notice of Termination” means a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated if the termination is based on Sections 6(b), (c) or (d).

 

(b)                                 Date of Termination. “Date of Termination”
means (i) if Executive’s employment is terminated by his death, the date of his
death, (ii) if Executive’s employment is terminated pursuant to
Section 6(b) (Disability), the date set forth in the Notice of Termination, and
(iii) if Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or any later date (within 30 days after
the giving of such notice) set forth in such Notice of Termination; provided,
however, that if such termination is due to a Notice of Termination by
Executive, the Company shall have the right to accelerate such notice and make
the Date of Termination the date of the Notice of Termination or such other date
prior to the Executive’s intended Date of Termination as the Company deems
appropriate, which acceleration shall in no event be deemed a termination by the
Company without Cause or constitute Good Reason.

 

(c)                                  Removal from any Boards and Position. Upon
the termination of Executive’s employment with the Company for any reason, he
shall be deemed to resign (i) from the board of trustees or directors of any
subsidiary of the Company and/or any other board to which he has been appointed
or nominated by or on behalf of the Company (including the Board), and (ii)

 

5

--------------------------------------------------------------------------------


 

from any position with the Company or any subsidiary of the Company, including,
but not limited to, as an officer and director of the Company and any of its
subsidiaries.

 

8.                                      Compensation upon Termination. This
Section provides the payments and benefits to be paid or provided to Executive
as a result of his termination of employment. Except as provided in this
Section 8, Executive shall not be entitled to anything further from the Company
as a result of the termination of his employment, regardless of the reason for
such termination.

 

(a)                                 Termination for Any Reason. Following the
termination of Executive’s employment, regardless of the reason for such
termination and including, without limitation, a termination of his employment
by the Company for Cause or by Executive without Good Reason or upon expiration
of the Employment Period, the Company will:

 

(i)                                     pay Executive (or his estate in the
event of his death) as soon as practicable following the Date of Termination
(A) any earned but unpaid Base Salary, (B) any unpaid annual bonus for the year
preceding the year of termination if the relevant measurement period for such
bonus concluded prior to the Date of Termination, and (C) any accrued and unused
vacation pay, through the Date of Termination;

 

(ii)                                  reimburse Executive as soon as practicable
following the Date of Termination for any amounts due Executive pursuant to
Section 5(f) (unless such termination occurred as a result of misappropriation
of funds); and

 

(iii)                               provide Executive with any compensation
and/or benefits as may be due or payable to Executive in accordance with the
terms and provisions of any employee benefit plans or programs of the Company.

 

Upon any termination of Executive’s employment hereunder, except as otherwise
provided herein, Executive (or his beneficiary, legal representative or estate,
as the case may be, in the event of his death) shall be entitled to such rights
in respect of any equity awards theretofore made to Executive, and to only such
rights, as are provided by the plan or the award agreement pursuant to which
such equity awards have been granted to Executive or other written agreement or
arrangement between Executive and the Company, provided that all vested stock
options shall remain exercisable for 60 days following such termination (or if
earlier, through the expiration of the scheduled term of such award).

 

(b)                                 Termination by Company without Cause or by
Executive for Good Reason. If Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason, Executive will be
entitled to the payments and benefits provided in Section 8(a) hereof and, in
addition, the Company will, subject to the following paragraph, pay to Executive
(i) a lump sum amount equal to the Severance Amount, (ii) the Pro Rata Bonus
paid at the time bonuses are paid to similarly situated employees of the
Company, (iii) the Medical Benefits, (iv) the Vesting Benefits, and (v) if the
Initial Option Award and the Initial Restricted LTIP Units have not been granted
as of the Date of Termination, the Make-Whole Severance Payment.

 

6

--------------------------------------------------------------------------------


 

(i)                                     The “Severance Amount” will be equal to:

 

(A)                               if such termination is within three (3) months
prior to or in connection with (and in each case subject to the consummation
of), or within two years following, a Change in Control of the Company (a
“Qualifying CIC Termination”), 2.5 times the sum of Executive’s: (x) current
Base Salary, and (y) target annual incentive bonus; or

 

(B)                               if such termination is not a Qualifying CIC
Termination, 1.5 times the sum of Executive’s (x) current Base Salary, and
(y) target annual incentive bonus.

 

(ii)                                  The “Pro Rata Bonus” will be equal to
(A) if such termination is a Qualifying CIC Termination, the greater of
Executive’s target annual incentive bonus or the annual incentive bonus earned
in the year of termination based on actual performance or (B) if such
termination is not a Qualifying CIC Termination, Executive’s annual incentive
bonus earned in the year of termination based on actual performance; in either
case multiplied by the number of days in the year up to and including the Date
of Termination and divided by 365.

 

(iii)                               The “Medical Benefits” require the Company
to provide Executive medical insurance coverage substantially identical to that
provided to other senior executives of the Company (which may be provided
pursuant to the Consolidated Omnibus Budget Reconciliation Act) for (A) if such
termination is a Qualifying CIC Termination, two years following the Termination
Date or (B) if such termination is not a Qualifying CIC Termination, one year
following the Termination Date. If this agreement to provide benefits
continuation raises any compliance issues or impositions of penalties under the
Patient Protection and Affordable Care Act or other applicable law, then the
parties agree to modify this Agreement so that it complies with the terms of
such laws without impairing the economic benefit to Executive.

 

(iv)                              The “Vesting Benefits” mean vesting of all
outstanding unvested equity-based awards on the Date of Termination, with stock
options remaining exercisable for 60 days following the Date of Termination (or
if earlier, the expiration of the term of the stock option).

 

(v)                                 The “Make-Whole Severance Payment” means a
lump sum cash payment equal to $1,500,000.

 

(vi)                              “Change in Control” shall mean:

 

(A)                               Any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (1) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 8(b)(vi), the following
acquisitions

 

7

--------------------------------------------------------------------------------


 

shall not constitute a Change of Control:  (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its affiliates or (iv) any acquisition by any corporation pursuant to
a transaction that complies with Sections 8(b)(vi)(C)(1), 8(b)(vi)(C)(2) and
8(b)(vi)(C)(3);

 

(B)                               Any time at which individuals who, as of the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

 

(C)                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar transaction involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity by the Company or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of

 

8

--------------------------------------------------------------------------------


 

the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

 

(D)          Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

As a condition to the payments and other benefits pursuant to the preceding
paragraph (other than payments and benefits provided in Section 8(a) hereof),
Executive must execute a separation and general release agreement (the
“Release”) in substantially the form typically used by the Company in connection
with severance pay modified to reflect the terms of this Agreement. Subject to
Section 9 hereof, the lump sum payments set forth above shall be paid to
Executive within 30 days after such Release becomes effective; provided,
however, that if Executive’s Date of Termination occurs on or after November 1
of a given calendar year, such payment shall, subject to Section 9 hereof, be
paid in January of the immediately following calendar year.

 

(c)           Disability. In the event Executive’s employment is terminated for
Disability pursuant to Section 6(b), Executive will be entitled to the payments
and benefits provided in Section 8(a) hereof and to vesting of the Initial
Option Award and Initial Restricted LTIP Units on the Date of Termination and
the Initial Option Award remaining exercisable for one (1) year following the
Date of Termination (or if earlier, the expiration of the term of the Initial
Stock Option Award) (the “Death and Disability Vesting Benefits”).

 

(d)           Death. If Executive’s employment is terminated by his death, the
Executive’s beneficiary, legal representative or estate, as the case may be,
will be entitled to the payments and benefits provided in Section 8(a) hereof
and the Death and Disability Vesting Benefits.

 

9.             409A and Termination. Notwithstanding the foregoing, if necessary
to comply with the restriction in Section 409A(a)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”) concerning payments to “specified
employees” (as defined in Section 409A of the Code and applicable regulations
thereunder, “Section 409A”) any payment on account of Executive’s separation
from service that would otherwise be due hereunder within six months after such
separation shall nonetheless be delayed until the first business day of the
seventh month following Executive’s date of termination and the first such
payment shall include the cumulative amount of any payments that would have been
paid prior to such date if not for such restriction, together with interest on
such cumulative amount during the period of such restriction at a rate, per
annum, equal to the applicable federal short-term rate (compounded monthly) in
effect under Section 1274(d) of the Code on the Date of Termination.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Section 8 hereof unless he would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A.

 

10.          Section 280G. In the event that any payments or benefits otherwise
payable to Executive (1) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (2) but for this Section 10, would be subject to
the excise tax imposed by Section 4999 of the

 

9

--------------------------------------------------------------------------------


 

Code, then such payments and benefits will be either (x) delivered in full, or
(y) delivered as to such lesser extent that would result in no portion of such
payments and benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such payments
and benefits may be taxable under Section 4999 of the Code. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section 10 will be made in writing by Golden Parachute Tax Solutions, LLC or
such other nationally-recognized accounting firm selected by Executive in his
discretion (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes. For purposes of making
the calculations required by this Section 10, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive agree to furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this provision. The
Company will bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this provision. Any reduction in payments
and/or benefits required by this provision will occur in the following order:
(1) reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.

 

11.          Confidential Information, Ownership of Documents; Non-Competition;
Non-Solicitation.

 

(a)           Confidential Information. During the Employment Period and
thereafter, Executive shall hold in a fiduciary capacity for the benefit of the
Company all trade secrets and confidential information, knowledge or data
relating to the Company and its businesses and investments, which shall have
been obtained by Executive during Executive’s employment by the Company and
which is not generally available public knowledge (other than by acts by
Executive in violation of this Agreement). Except as may be required or
appropriate in connection with his carrying out his duties under this Agreement,
Executive shall not, without the prior written consent of the Company or as may
otherwise be required by law or any legal process, any statutory obligation or
order of any court or statutory tribunal of competent jurisdiction, or as is
necessary in connection with any adversarial proceeding against the Company (in
which case Executive shall use his reasonable best efforts in cooperating with
the Company in obtaining a protective order against disclosure by a court of
competent jurisdiction), communicate or divulge any such trade secrets,
information, knowledge or data to anyone other than the Company and those
designated by the Company or on behalf of the Company in the furtherance of its
business or to perform duties hereunder.

 

(b)           Removal of Documents; Rights to Products. Executive may not remove
any records, files, drawings, documents, models, equipment, and the like
relating to the Company’s

 

10

--------------------------------------------------------------------------------


 

business from the Company’s premises without its written consent, unless such
removal is in the furtherance of the Company’s business or is in connection with
Executive’s carrying out his duties under this Agreement and, if so removed,
they will be returned to the Company promptly after termination of Executive’s
employment hereunder, or otherwise promptly after removal if such removal occurs
following termination of employment. Executive shall and hereby does assign to
the Company all rights to trade secrets and other products relating to the
Company’s business developed by him alone or in conjunction with others at any
time while employed by the Company. In the event of any conflict between the
provision of this paragraph and of any applicable employee manual or similar
policy of the Company, the provisions of this paragraph will govern.

 

(c)           Protection of Business. During the Employment Period and until the
first anniversary of the applicable Date of Termination the Executive will not
(i) engage in any Competing Business (as defined below) or pursue or attempt to
develop any project known to Executive and which the Company is pursuing,
developing or attempting to develop as of the Date of Termination (a “Project”),
directly or indirectly, alone, in association with or as a shareholder,
principal, agent, partner, officer, director, employee or consultant of any
other organization, (ii) divert to any entity which is engaged in any business
conducted by the Company any Project, corporate opportunity or any customer of
the Company, or (iii) solicit any officer, employee (other than secretarial
staff) or consultant of any of the Company to leave the employ of any of the
Company. Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than 1% percent of any publicly-traded corporation,
whether or not such corporation is in competition with the Company. If, at any
time, the provisions of this Section 11(c) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to duration or scope
of activity, this Section 11(c) shall be considered divisible and shall become
and be immediately amended to only such duration and scope of activity as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction over the matter; and Executive agrees that this Section 11(c) as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein. “Competing Business” means any business
the primary business of which is being engaged in by the Company as a principal
business of the Date of Termination (including, without limitation, the
development, owning and operating of commercial real estate in the principal
geographical markets in which the Company operates on the date of termination
and the acquisition and disposition of commercial real estate in those markets
for the purpose of development, owning and operating such real estate).

 

(d)           Injunctive Relief. In the event of a breach or threatened breach
of this Section 11, Executive agrees that the Company shall be entitled to
injunctive relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, Executive acknowledging that damages would be
inadequate and insufficient.

 

(e)           Continuing Operation. Except as specifically provided in this
Section 11, the termination of Executive’s employment or of this Agreement shall
have no effect on the continuing operation of this Section 11.

 

11

--------------------------------------------------------------------------------


 

12.          Indemnification.

 

(a)           The Company agrees that if Executive is made a party to or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
is or was serving at the request of the Company or any subsidiary or either
thereof as a trustee, director, officer, member, employee or agent of another
corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by applicable law (including the advancement of applicable,
reasonable legal fees and expenses), as the same exists or may hereafter be
amended, against all Expenses incurred or suffered by Executive in connection
therewith, and such indemnification shall continue as to Executive even if
Executive has ceased to be an officer, director, trustee or agent, or is no
longer employed by the Company and shall inure to the benefit of his heirs,
executors and administrators.

 

(b)           Executive will be entitled to coverage under the Company’s
directors’ and officers’ liability insurance policy on the same terms as for the
Company’s other officers.

 

13.          Successors; Binding Agreement.

 

(a)           Company’s Successors. No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

(b)           Executive’s Successors. No rights or obligations of Executive
under this Agreement may be assigned or transferred by Executive other than his
rights to payments or benefits hereunder, which may be transferred only by will
or the laws of descent and distribution. If Executive should die following his
Date of Termination while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts unless otherwise provided herein
shall be paid in accordance with the terms of this Agreement to such person or
persons so appointed in writing by Executive, or otherwise to his legal
representatives or estate.

 

14.          Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered either personally or by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Executive:

 

Mr. Mark Langer
[Address on file with the Company]

 

With a copy to:

 

12

--------------------------------------------------------------------------------


 

Andrew S. Goodstadt, Esq.

Goodstadt Law Group, PLLC

1 Old Country Road, Suite 347

Carle Place, New York  11514

 

If to the Company:

 

Urban Edge Properties

888 Seventh Avenue

New York, New York 10106

Tel: 212-894-7000

 

Attention:  Jeffrey Olson and Donald Casey

 

15.          Resolution of Differences Over Breaches of Agreement. The parties
shall use good faith efforts to resolve any controversy or claim arising out of,
or relating to this Agreement or the breach thereof, first in accordance with
the Company’s internal review procedures, except that this requirement shall not
apply to any claim or dispute under or relating to Section 11 of this Agreement.
If despite their good faith efforts, the parties are unable to resolve such
controversy or claim through the Company’s internal review procedures, then such
controversy or claim shall be resolved by arbitration in Manhattan, New York, in
accordance with the rules then applicable of the American Arbitration
Association (provided that the Company shall pay the filing fee and all hearing
fees, arbitrator expenses and compensation fees, and administrative and other
fees associated with any such arbitration), and judgment upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof. If
any contest or dispute shall arise between the Company and Executive regarding
any provision of this Agreement, the Company shall reimburse Executive for all
legal fees and expenses reasonably incurred by Executive in connection with such
contest or dispute, but only if Executive is successful in respect of
substantially all of Executive’s claims brought and pursued in connection with
such contest or dispute.  Additionally, the Company will reimburse Executive for
reasonable legal fees and expenses incurred by Executive in connection with the
negotiation and preparation of this Agreement (including, but not limited to,
the term sheet between the parties) up to $15,000 as soon as reasonably
practicable following the date hereof.

 

16.          Miscellaneous.

 

(a)           Amendments. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company, and
such waiver is set forth in writing and signed by the party to be charged. The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

(b)           Full Settlement. The Company’s obligations to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder will not (absent fraud or willful misconduct or a termination for
Cause) be affected by any set-offs, counterclaims,

 

13

--------------------------------------------------------------------------------


 

recoupment, defense, or other claim, right or action that the Company may have
against Executive or others. After termination of the Employment Period, in no
event will the Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive under any of
the provisions of this Agreement and such amounts will not be reduced whether or
not the Executive obtains other employment.

 

(c)           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without regard to its conflicts of law principles.

 

17.          Entire Agreement. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, term sheets, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter. Any other prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled, other
than any equity agreements or any compensatory plan or program in which the
Executive is a participant on the Effective Date.

 

18.          409A Compliance.

 

(a)           This Agreement is intended to comply with the requirements of
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A or to the extent any provision in this
Agreement must be modified to comply with Section 409A (including, without
limitation, Treasury Regulation 1.409A-3(c)), such provision shall be read, or
shall be modified (with the mutual consent of the parties, which consent shall
not be unreasonably withheld), as the case may be, in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of Section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment.

 

(b)           All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

(c)           Executive further acknowledges that any tax liability incurred by
Executive under Section 409A of the Code is solely the responsibility of
Executive.

 

19.          Representations. Executive represents and warrants to the Company
that he is under no contractual or other binding legal restriction which would
prohibit his from entering into and performing under this Agreement or that
would limit the performance his duties under this Agreement.

 

14

--------------------------------------------------------------------------------


 

20.          Withholding Taxes. The Company may withhold from any amounts or
benefits payable under this Agreement income taxes and payroll taxes that are
required to be withheld pursuant to any applicable law or regulation.

 

21.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic, faxed or PDF copies of such signed counterparts
may be used in lieu of the originals for any purpose.

 

[signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

URBAN EDGE PROPERTIES

 

EXECUTIVE

 

 

 

By:

/s/ Jeffrey Olson

 

/s/ Mark Langer

 

Jeffrey Olson

 

Mark Langer

 

Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 